             Case 3:21-cv-05210-BHS-TLF Document 3 Filed 03/26/21 Page 1 of 3




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT




                                                                                     #6
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA




                                                                           KT
 6   CHRISTOPHER MILTON WAYNE
     BOSARGE,                                            Case No. 3:21-cv-05210-BHS-TLF
 7




                                                                      D
                               Plaintiff,                ORDER TRANSFERRING CASE
 8           v.




                                                           ER
 9   CLYDE BROWN,
10                             Defendants.

11
                                                       D
                                                  R
             The District Court has referred this action filed under 42 U.S.C. § 1983 to United
12
                                             O
     States Magistrate Judge Theresa L. Fricke. Plaintiff Christopher Milton Wayne Bosarge,
13
                                            R

     proceeding pro se, initiated this lawsuit on March 22, 2021. See Dkt. 1. The Court has
14
                             PE



     reviewed Plaintiff’s Proposed Complaint and finds the proper venue for this case is the
15
     Eastern District of Washington. Therefore, the Court orders this case be transferred to
16
                       D




     the Eastern District of Washington.
17
            E




        I.        Background
18
         AT




             In the Proposed Complaint, Plaintiff, who is currently housed at Olympic
19
     Corrections Center in Forks, Washington, alleges his Eighth and Fourteenth
   C




20
VA




     Amendment rights were violated while he was housed at the Washington State
21
     Penitentiary (“WSP”) in Walla Walla, Washington. See Dkt. 1-1.
22

23

24

25

     ORDER TRANSFERRING CASE - 1
               Case 3:21-cv-05210-BHS-TLF Document 3 Filed 03/26/21 Page 2 of 3




 1             The Court has not granted Plaintiff in forma pauperis (“IFP”) status, nor has the

 2   Court ordered the Clerk’s Office to attempt service of process. No defendant has

 3   appeared in this action.

 4       II.      Discussion




                                                                                                 #6
 5             Venue may be raised by the court sua sponte where the defendant has not filed




                                                                                     KT
 6   a responsive pleading and the time for doing so has not run. See Costlow v. Weeks,

 7   790 F.2d 1486, 1488 (9th Cir. 1986). When jurisdiction is not based solely on diversity,




                                                                               D
 8   venue is proper in (1) the district in which any defendant resides, if all of the defendants




                                                                   ER
 9   reside in the same state; (2) the district in which a substantial part of the events or

10   omissions giving rise to the claim occurred, or a substantial part of the property that is

11
                                                             D
     the subject of the action is situated; or (3) a judicial district in which any defendant may
                                                        R
12   be found, if there is no district in which the action may otherwise be brought. See 28
                                                  O

13   U.S.C. § 1391(b). When venue is improper, the district court has the discretion to either
                                          R


14   dismiss the case or transfer it “in the interest of justice.” See 28 U.S.C. § 1406(a).
                                PE



15             Here, Plaintiff’s Proposed Complaint contains claims that arise from allegations

16   of acts and omissions that occurred at WSP. Dkt. 1-1. WSP is located in Walla Walla
                         D




17   County, Washington, which is in the Eastern District of Washington. See 28 U.S.C. §
             E




18   128(a). Further, it appears the only properly named Defendant, Clyde Brown, resides in
          AT




19   the Eastern District of Washington. See Dkt. 1-1. 1 Therefore, the Court concludes venue
   C




20
VA




21

22   1The Proposed Complaint also names “Department of Corrections State of Washington ‘Headquarters’”
     as a defendant, but a subdivision of a state is not a “person” for purpose of Section 1983 and therefore
23   cannot be sued in such an action. See Howlett v. Rose, 496 U.S. 356, 365 (1990); also Alabama v. Pugh,
     438 U.S. 781, 782 (1978) (per curiam) (concluding that the suit against the state Board of Corrections
     was barred by the Eleventh Amendment)
24

25

     ORDER TRANSFERRING CASE - 2
                Case 3:21-cv-05210-BHS-TLF Document 3 Filed 03/26/21 Page 3 of 3




 1   should be in the Eastern District of Washington, and venue in the Western District of

 2   Washington would be improper.

 3              Because venue is improper, the Court has the discretion to dismiss or transfer

 4   the case. See 28 U.S.C. § 1406(a). Plaintiff is a pro se prisoner. See Dkt. 1-1.




                                                                                                       #6
 5   Dismissing the case and directing Plaintiff to refile in the Eastern District of Washington




                                                                                          KT
 6   would cause unnecessary delay. Therefore, the Court finds transferring, rather than

 7   dismissing, this case is appropriate.




                                                                                    D
 8       III.      Conclusion




                                                                       ER
 9              The Court finds venue is improper and the interests of justice require this case be

10   transferred to the proper venue. Accordingly, the Court orders this case be transferred

11
                                                                 D
     to the Eastern District of Washington in Richland and the case be closed.2
                                                           R
12              In light of the transfer, the Court defers to the Eastern District of Washington with
                                                     O

13   respect to Plaintiff’s Application to Proceed IFP (Dkt. 1).
                                             R


14              Dated this 26th day of March, 2021.
                                  PE



15

16

                                                                 A
                          D




17
             E




                                                                 Theresa L. Fricke
18                                                               United States Magistrate Judge
          AT




19
   C




20
VA




21

22
     2 An order transferring venue pursuant to 28 U.S.C. §1404(a) does not address the merits of the case;
23
     therefore, it is a non-dispositive matter that is within the province of a magistrate judge’s authority under
     28 U.S.C. § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F.Supp.2d 1238, 1241 n. 1 (2013).
24

25

     ORDER TRANSFERRING CASE - 3
